Citation Nr: 0528792	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los, Angeles, California, denied the veteran's claim of 
entitlement to a TDIU.

This matter also comes to the Board on appeal from a January 
2001 rating decision in which the RO granted an increased 
rating of 50 percent for the veteran's service-connected 
PTSD.

In February 2003, the Board remanded this case to the RO for 
additional evidentiary development.  

Thereafter, in February 2004, the Board remanded this case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further evidentiary development.  The case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
psychiatric examinations, which were scheduled to evaluate 
the severity of his service-connected PTSD.

2.  The veteran failed, without good cause, to report for VA 
psychiatric and general medical examinations, which were 
scheduled to determine whether he was unable to secure or 
maintain employment due to service-connected disability.

3.  There is insufficient evidence upon which to render an 
informed decision as to the issues of entitlement to an 
increased rating for the veteran's service-connected PTSD and 
entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for service-connected PTSD is denied based on the 
veteran's failure to report for scheduled VA examinations.  
38 C.F.R. § 3.655 (2005).

2.  The claim of entitlement to a TDIU is denied based on the 
veteran's failure to report for scheduled VA examinations.  
38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in March 2003 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claims.  In this letter, the RO also advised 
the veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believes 
may be relevant to his claims and what VA would do to assist 
him in the development of his claims.  

In addition, although a March 2004 evidence development was 
sent to the wrong address, and returned undelivered, the AMC 
subsequently issued another such letter in October 2004.  In 
this letters, the AMC advised the veteran of the evidence 
needed to substantiate his claims, and of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The AMC also specifically requested that he provide any 
evidence in his possession pertaining to his claims.

Furthermore, the Board also notes Statements of the Case 
dated in January 2001 and June 2003, as well as Supplemental 
Statements of the Case dated in June 2001, June 2003, and 
April 2004.  In these documents, the veteran was informed of 
the evidence considered in adjudicating his claims, the 
reasons and bases for the denial of his claims, and the laws 
and regulations considered in adjudicating his claims.

The Board recognizes that the March 2003 and October 2004 
letters were issued after the initial adjudication of his 
claims by the agency of original jurisdiction.  However, the 
Board believes the content of the notice provided to the 
veteran substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in that it 
advised the veteran of the type of evidence needed to 
substantiate his claims, of his and VA's responsibilities 
under VCAA, and of the need that he identify or submit any 
other evidence that he believes may be relevant to his claim.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's records from the Social Security Administration 
(SSA) and from the VA Medical Center (MC) in West Los 
Angeles.

The record also reflects that the RO arranged for him to 
undergo two medical examinations through QTC services in May 
2003.  However, although the veteran was notified of the date 
and time of these examinations in letters issued earlier that 
month, the veteran failed to report for those examinations.  
The veteran did not subsequently provide any explanation for 
his failure to report.

Thereafter, in accordance with the Board's February 2004 
remand instructions, the AMC arranged for him to undergo two 
VA examinations in March 2004.  However, the veteran failed 
to report for these examinations.  In addition, in November 
2004 and December 2004, the veteran failed to report for two 
additional VA examinations.  The veteran was subsequently 
contacted by the VAMC in a December 2004 letter regarding his 
failure to report, and he was asked whether he wished to be 
rescheduled.  However, he failed to respond to that letter.

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the RO has provided the veteran with numerous 
opportunities to report for examinations to determine the 
severity of his service-connected PTSD, and to determine 
whether his service-connected disability prevents him from 
securing or maintaining employment.  Nevertheless, the 
veteran repeatedly failed to report for the scheduled 
psychiatric and general medical examinations.

Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim, and arranging for 
the veteran to undergo appropriate VA examinations.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  

II. Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling

In the January 2001 rating decision, the RO granted an 
increased rating of 50 percent for the veteran's service-
connected PTSD.  He subsequently perfected a timely appeal 
regarding the disability rating assigned in that decision.

In February 2003 and February 2004, the Board remanded this 
claim in part because it was found that further psychiatric 
examination was necessary to determine the severity of the 
veteran's service-connected PTSD, consistent with 38 U.S.C.A. 
§ 5103A(d).  However, as discussed in detail above, the 
veteran failed to report for a psychiatric examination 
scheduled through QTC services in May 2003, and he 
subsequently failed to report for two VA psychiatric 
examinations scheduled in March 2004 and November 2004.  

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2005).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
report or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination. 38 C.F.R. § 3.326(b).  Provided 
that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(c).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

It appears that notification of the dates of these 
examinations was sent to the veteran's last known address of 
record, and that the veteran responded to other 
correspondence sent to that address during that period, such 
as when he returned a completed VA Form 9 that had been sent 
to that address in June 2003.  

Also, in the February 2004 remand, the Board specifically 
advised the veteran that failure to report for scheduled VA 
examinations could result in the denial of his claims under 
38 C.F.R. § 3.655.  Thereafter, in the October 2004 evidence 
development letter, the RO once again advised the veteran 
that failure to report for scheduled VA examinations could 
result in the denial of his claims.

Nevertheless, the veteran has not provided any explanation 
for his failure to report for these examinations, and he has 
not requested that he provided another opportunity to appear.

As the veteran apparently refuses to attend a required VA 
examination, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for PTSD must be 
denied in accordance with 38 C.F.R. § 3.655(a) and (b).

In reaching this conclusion, the Board considered whether the 
benefit sought on appeal can be awarded without another 
mental health examination.  However, having reviewed the 
complete record, and for the reasons and bases set forth 
below, the Board further finds that, in the absence of a new 
psychiatric examination, entitlement to the benefit sought on 
appeal cannot otherwise be established or confirmed.  
38 C.F.R. § 3.655(a).

In this regard, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
that is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
Separate diagnostic codes identify the various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



The criteria of DC 9411 for each level of disability in 
excess of 50 percent are as follows:

100 percent - Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions of hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation or own 
name.

70 percent - Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

38 C.F.R. § 4.130, DC 9411.

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. A score of 
41-50 involves serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or serious impairment in social, 
occupational functioning (e.g., no friends, unable to keep a 
job).  A score of 51-60 involves moderate symptoms, such as 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (e.g., few friends or conflicts with peers or co-
workers).  A score of 61-70 reflects some mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social or occupation functioning but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

The record reflects that the veteran did report for one 
psychiatric examination during the pendency of this appeal, 
which was conducted through QTC services in June 2000.  
However, as demonstrated by the fact that this case was 
remanded in February 2003 and February 2004 to arrange for 
the veteran to undergo further examination, the Board 
believes that the results of this examination do not 
establish that an increased rating is warranted under DC 
9411.  38 C.F.R. § 3.655(a).

For example, although the veteran reported some suicidal 
thoughts during that examination, the examiner indicated that 
these were without plans.  In fact, the examiner specifically 
concluded that the veteran did not have suicidal or homicidal 
ideation.  Furthermore, although it was noted that the 
veteran experienced irritability, there is no indication in 
this report that his PTSD had ever been manifested by periods 
of violence so as to warrant a 70 percent rating under DC 
9411.  In addition, although the examiner found that the 
veteran had significant difficulty in social functioning, the 
examiner also noted that the veteran had been married for 
twenty-six years, and that he had a good relationship with 
his wife and three children.  

In the report of that examination, it was further noted that 
the veteran experienced difficulty concentrating due to 
intrusive memories.  It was also noted that he complained of 
delusions and hallucinations in the context of flashbacks, as 
well as irritability and social isolation.  The veteran also 
described anxiety attacks and persistent depression in the 
context of intrusive memories and flashbacks.  It was also 
noted that he experienced short-term memory problems, but 
that he did not demonstrate irregular speech patterns, and 
did not manifest obsessive or ritualistic behavior.  The 
examiner further noted that the veteran was able to maintain 
his personal hygiene and to perform the basic activities of 
daily living.  

The Board finds that the results of this examination do not 
establish entitlement to an increased rating under DC 9411.  
In essence, the Board believes that the symptomatology 
demonstrated during the veteran's June 2000 QTC examination 
is consistent with the 50 percent rating already assigned for 
the service-connected PTSD.

The Board has also considered other medical evidence that is 
of record in determining whether an increased rating can be 
awarded without the benefit of further psychiatric 
examination.  However, although the veteran submitted a 
January 2003 letter from one of his treating psychiatrists, 
this letter shows that his PTSD is primarily manifested by 
symptoms such as insomnia, nightmares, flashbacks, and 
depression, which are already contemplated by the 50 percent 
rating currently assigned under DC 9411.

Furthermore, although records obtained from SSA show that the 
veteran was awarded disability benefits by that agency in 
1995 due to depression and PTSD, the medical records 
considered by that agency appear contradictory regarding the 
severity of the service-connected PTSD.  For example, in 
April 2000, SSA arranged for the veteran to undergo 
psychiatric examination to determine the current severity of 
his psychiatric illness.  

In that report of that examination, the psychiatrist noted an 
Axis 1 diagnosis of bipolar disorder, and not PTSD.  The 
psychiatrist also specifically found that there were no 
objective findings to support permanent limitations in the 
claimant's work ability based on current psychiatric 
findings.  The psychiatrist further found that the veteran's 
symptoms of depression were considered mild and treatable.  
However, another psychiatric reviewed the report of this 
examination in May 2000, and found that the results did not 
show significant improvement in the veteran's condition so as 
allow him to sustain work activity.  That psychiatrist also 
noted an Axis 1 diagnosis of bipolar disorder.

The Board believes that the conflicting findings reaching by 
the April 2000 and May 2000 psychiatrists as to the severity 
of his psychiatric illness, as well as the lack of a specific 
diagnosis of PTSD by either psychiatrist, support the 
conclusion that further VA examination is necessary to 
determine the current severity of the service-connected PTSD.

Therefore, in light of the medical evidence discussed above, 
the Board finds that the claim of entitlement to an increased 
evaluation for PTSD cannot be established or confirmed 
without a current VA examination or reexamination.  

Having found that another VA examination is necessary, and 
that the veteran has failed to report for several scheduled 
psychiatric examinations, the Board will turn to the question 
of whether the veteran has demonstrated good cause for his 
repeated failures to report for psychiatric examination.  
38 C.F.R. § 3.655(a), (b).

In this regard, the Board notes that the veteran has provided 
no explanation for his repeated failures to report, and he 
has never requested that VA reschedule an examination or 
provide him with another opportunity to report.  In December 
2004, following his most recent failure to report for a VA 
examination, the veteran was issued a letter by the VAMC 
specifically asking if he would like to be rescheduled for 
another examination.  However, he did not respond to this 
letter.

In light of these facts, the Board finds that the veteran has 
not demonstrated good cause for his failure to report for VA 
examination.  

In summary, the Board concludes that the veteran has 
repeatedly failed to report for scheduled psychiatric 
examinations, which are necessary to establish entitlement to 
an increased rating for PTSD, and that he has failed to 
demonstrate good cause for his failure to report.  Therefore, 
the Board finds that the veteran's claim of entitlement to an 
increased evaluation for PTSD must be denied in accordance 
with 38 C.F.R. § 3.655(a) and (b).

III. Entitlement to a TDIU

The veteran is also seeking entitlement to a TDIU.  He 
essentially contends that his service-connected PTSD renders 
him unable to secure or maintain substantially gainful 
employment.

At the outset of this discussion, the Board notes that a TDIU 
claim is generally considered a claim for increase.  See 
generally Hurd v. West, 13 Vet. App. 449 (2000); VAOPGCPREC 
6-96 (August 16, 1996), published at 61 Fed. Reg. 66,749 
(1996).  Furthermore, 38 C.F.R. § 3.655(b) specifically 
provides that, when an examination was scheduled in 
conjunction with any claim other than an original claim for 
compensation, that claim shall be denied.  

Therefore, the Board concludes that, when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for a TDIU, the claim must be denied under the 
provisions of 38 C.F.R. § 3.655(a) and (b).

In February 2003 and February 2004, the Board remanded the 
claim for a TDIU in part because it was found that the 
veteran should undergo further psychiatric examination to 
determine whether his service-connected PTSD rendered him 
unemployable, and that he should undergo a general medical 
examination to determine the degree to which his nonservice-
connected disabilities interfered with his employability.

As discussed in detail above, the veteran failed to report 
for a psychiatric examination scheduled through QTC services 
in May 2003, and he subsequently failed to report for two VA 
psychiatric examinations scheduled in March 2004 and November 
2004.  In addition, he also failed to report for a general 
medical examination scheduled through QTC services in May 
2003, and two VA general medical examinations scheduled in 
March 2004 and December 2004.

The record reflects that notification of the dates of these 
examinations was sent to the veteran's last known address of 
record, and that the veteran responded to other 
correspondence sent to that address during that period, such 
as when he returned a completed VA Form 9 that had been sent 
to that address in June 2003.  Unfortunately, the veteran has 
not provided any explanation for his failure to report for 
these examinations, and he has not requested that he be 
provided another opportunity to appear.

As the veteran has repeatedly failed to attend required VA 
examinations, the Board concludes that the veteran's claim of 
entitlement to a TDIU must be denied in accordance with 38 
C.F.R. § 3.655(a) and (b).

The Board considered whether the benefit sought on appeal can 
be awarded without further psychiatric or general medical 
examination.  However, having reviewed the complete record, 
the Board finds that, in the absence of such examinations, 
entitlement to the benefit sought on appeal cannot otherwise 
be established or confirmed.  38 C.F.R. § 3.655(a).

In this regard, the Board notes that a total disability 
rating based upon individual unemployability due to service-
connected disabilities is assigned when service-connected 
disabilities result in such impairment of mind or body that 
the average person would be precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2005).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a) (2005).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In this case, the veteran has only one service-connected 
disability, PTSD, which has been evaluated as 50 percent 
disabling.  Therefore, he does not meet the percentage 
requirements for a total rating set forth in 38 C.F.R. 
§ 4.16(a).  

In accordance with 38 C.F.R. § 4.16(b), the Board considered 
whether this case should be submitted for extraschedular 
consideration.  However, the Board finds that that medical 
evidence currently of record does not establish entitlement 
to such consideration.

For example, although records obtained from SSA show that the 
veteran was awarded disability benefits by that agency in 
1995 due to depression and PTSD, the medical records 
considered by that agency appear contradictory regarding 
whether the veteran's PTSD renders him unemployable.  

As discussed in detail above, the psychiatrist that examined 
the veteran for SSA in April 2000 noted an Axis 1 diagnosis 
of bipolar disorder, and not PTSD, and found that there were 
no objective findings to support permanent limitations in the 
claimant's work ability based on current psychiatric 
findings.  However, another psychiatric reviewed the report 
of this examination in May 2000, and found that the results 
did not show significant improvement in the veteran's 
condition so as allow him to sustain work activity.  That 
psychiatrist also noted an Axis 1 diagnosis of bipolar 
disorder, and not PTSD.

In light of this conflicting medical evidence, the Board 
finds that the mere fact that the veteran has been awarded 
disability benefits by SSA for depression and PTSD is not 
sufficient to establish entitlement to extraschedular 
consideration for a TDIU.

The Board also considered the report of the veteran's June 
2000 QTC examination in which it appears that the 
psychiatrist noted a finding that the veteran remained 
unemployable due to psychological problems.  However, 
although the examiner discussed at length how the veteran's 
PTSD caused significant impairment in social functioning, the 
examiner provided no discussion as to how the veteran's PTSD 
was currently causing any impairment in occupational 
functioning.  The examiner did note that the veteran had 
stopped working in 1991 due to intrusive memories and 
paranoia, but the examiner also indicated that physical 
problems such as gastritis had played a role in the veteran 
leaving his job at that time.  Thus, the Board concludes that 
the findings noted in the report of the June 2000 examination 
do not establish the veteran's entitlement to extraschedular 
consideration for a TDIU.

In summary, the Board finds that the evidence currently of 
record does not establish or confirm the veteran's 
entitlement to a TDIU because he does not currently meet the 
percentage requirements for a total rating set forth in 
38 C.F.R. § 4.16(a), and the medical evidence does not 
suggest that this case should be submitted for extraschedular 
consideration for a TDIU.  

As noted above, the veteran has provided no explanation for 
his repeated failures to report for VA examination, and he 
has never requested that VA reschedule an examination or 
provide him with another opportunity to report.  In December 
2004, following his most recent failure to report for a VA 
examination, the veteran was issued a letter by the VAMC 
specifically asking if he would like to be rescheduled for 
another examination.  However, he did not respond to this 
letter.  Therefore, the Board finds that the veteran has not 
demonstrated good cause for his failure to report for VA 
examination.  

In summary, the Board concludes that the veteran has 
repeatedly failed to report for scheduled psychiatric and 
general medical examinations, which are necessary to 
establish entitlement to a TDIU, and that he has failed to 
demonstrate good cause for his failure to report.  Therefore, 
the Board finds that the veteran's claim of entitlement to a 
TDIU must be denied in accordance with 38 C.F.R. § 3.655(a) 
and (b). 

Additional Matter

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
As discussed above, the veteran was fully apprised of the 
consequences of his failure to report for a scheduled VA 
examination in the Board's February 2004 remand and the 
October 2004 evidence development letter.


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


